Exhibit 10.2


[exhibit10_22.jpg]
 
TO:
John Fallis, Vice President and General Manager, North American Highway Business
Unit



DATE:
August 8, 2007



FROM:
Angelo Brisimitzakis, President and Chief Executive Officer



SUBJECT:
Internal Job Offer





This memo is confirmation of the employment offer to change your employment
status (as requested by you) to part-time. Your new assignment will be to work
on projects within the North America Highway business unit.  As a part-time
employee you will be an “employee at will” for the full duration of your
employment.


You will be regularly scheduled to work an average of 24 hours per week. This
employment change will be effective April 1, 2008. It has been discussed that
your employment is intended to last for two years (until April 1, 2010), however
this is not a guarantee, and either party has the ability to terminate your
employment at anytime after April 1, 2009. This internal offer memo is not
intended to be an employment agreement between you and Compass Minerals.


Compensation and Benefits:
 
                                                                                                       
 
 
Base Salary
 
Annual Incentive Target
 
Long Term Incentive Plan
 
Equity Vesting
 
Benefits:
 
A.  Healthcare
B.  Life Insurance AD&D
C.  Short Term Disability
D.  Long Term Disability
E.  401(k)
F.  Profit Sharing
G.  Restoration Plan
H.  Vacation
 
Non-Compete Agreement
(Restrictive Covenant)
Current
 
$258,000
 
50%
 
Eligible
 
Standard vesting
 
Eligible for all listed benefits (A-H)
 
 
 
 
 
 
 
 
 
   
All elements remain in full force
New
 
$129,000
 
Not eligible
 
Not eligible
 
Same
 
Eligible for all listed benefits (A-G)
 
 
 
 
 
 
 
 
H.  Vacation prorated.
 
All elements remain in full force



Please confirm your acceptance with your signature and date.




Signature:                                                                                     Date:

